Citation Nr: 1141206	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  03-26 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed bilateral carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent prior to August 23, 2010, and in excess of 30 percent beginning on August 23, 2010 for the service-connected pes planus (formerly rated as weak foot).  




REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO that, in part, denied a rating in excess of 10 percent for the service-connected pes planus.

In June 2007 and November 2009, the Board remanded the case to the RO for additional notice and development.

In May 2011, the Veteran withdrew an earlier request for a hearing before the Board.

In a July 2011 rating decision, the RO increased the rating for the service-connected bilateral foot disability to 30 percent, effective on August 23, 2010.  

The issue of a rating in excess of 30 percent for the service-connected bilateral foot disability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to carpal tunnel syndrome in service or for many years thereafter. 

2.  The Veteran is not shown to have bilateral carpal tunnel syndrome that is due to an injury or other event or incident of his remote period of active service. 

3.  For the period of the appeal prior to August 23, 2010, the service-connected bilateral foot disability picture is shown to more nearly approximate that of painful feet, thick calluses, worn heels, varus deformity and pronation approaching severe impairment.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by bilateral carpal tunnel syndrome due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303 (2011). 

2.  The criteria for the assignment of an evaluation of 30 percent prior to August 23, 2010 for the service-connected bilateral foot disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5299-5276 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1)  (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The April 2005 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations outlined hereinabove. 

In this regard, these letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims for service connection, and the assistance that VA would provide to obtain information and evidence in support of his claims.  In April 2008, he was also notified of disability ratings and effective dates of awards. 

Although complete notice was not provided prior to the initial adjudication of this claims, which constitutes a notice timing defect, these matters were readjudicated by an August 2009 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105 ; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case (SOC) or SSOC, is sufficient to cure a timing defect). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded a VA examination in connection with the increased rating claim.  To the extent that the Board finds the examination is not adequate to determine whether a rating in excess of 30 percent is warranted, this portion of the appeal will be remanded for additional development. 

In sum, there is no defect in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Veteran was not afforded an examination to determine the etiology of his bilateral carpal tunnel syndrome since there was sufficient evidence in the record to decide the claim.  Given the circumstances of this case, an examination with opinion is not required.


Service Connection

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 . 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) . 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) . 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran's service treatment records are negative for complaints or findings referable to carpal tunnel syndrome.

The earliest medical documentation of carpel tunnel syndrome was in July 2002 when the diagnosis was confirmed by EMG study.  At the time, the Veteran reported having progressive left hand numbness, but the onset of his symptoms was not identified.  

The VA treatment records in 2003 and 2004 show that the Veteran received treatment for carpal tunnel syndrome.  

On April 2005 VA peripheral neuropathy examination, it was noted that the Veteran had a history of carpal tunnel syndrome for years and had a positive Tinel sign involving the medial nerves in both wrists.

On May 2005 VA examination, the Veteran complained of having bilateral hand numbness.  An impression of bilateral carpal tunnel syndrome was noted, and the physician noted that there was no specific injury to the hands or any type of repetitive activity involving his hands during service.  

At a June 2009 VA examination, the physician commented that, while an opinion regarding carpal tunnel syndrome was requested, no evidence of this disorder was found on the examination.  The examiner noted that the Veteran was found to have cervical spine radiculopathy, which was already service connected.

Having considered all of the evidence, the Board finds that, on this record, the claim of service connection for bilateral carpal tunnel syndrome must be denied.

As noted, there was no showing of carpal tunnel syndrome in service or for many years thereafter.  Moreover, as noted by the VA examiner in 2005, there was no identified injury to the wrists or activity that involved repetitive wrist motion during the Veteran's active service.  

Thus, to the extent that the Veteran is claiming to have manifestations of carpal tunnel syndrome, they are not attributable to an identified event or incident of his period of active service.  

The passage of many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The most recent VA examination found that the Veteran was experiencing symptoms that were associated with service-connected cervical spine radiculopathy.

Although the Veteran is reported to have bilateral carpal tunnel syndrome, competent evidence of a nexus between the claimed disability and an injury or other circumstance of service has not been presented.  The Veteran's lay assertions in this regard cannot constitute competent evidence sufficient to link any current carpal tunnel syndrome to an injury or disease of his active service.  

Accordingly, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Increased Rating

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.10 (2011). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40 , 4.45 (2011). 

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40 , and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  

Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2011).   

The RO has rated the service-connected pes planus as 10 percent disabling pursuant to Code 5276 for the period prior to August 23, 2010.  

Code 5276 provides that a 10 percent evaluation is assignable for unilateral or bilateral moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet. 

A 20 percent evaluation is assignable for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities. 

A 30 percent evaluation is assignable for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities or for unilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

A 50 percent evaluation is assignable for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , Code 5276 (2011). 


Analysis

There are multiple VA treatment records that show the service-connected disability picture is manifested by painful feet, thick calluses, worn down heels, varus deformity and pronation.

The February and May 2004 VA treatment records note the Veteran's complaints of painful feet.  He was noted to have calluses on his heels, which were debrided and heels of his inserts that were worn down.

In February and August 2005, VA treatment records continue to show the Veteran had painful bilateral foot calluses.  

February, and August 2006 VA treatment records indicate the Veteran continued to suffer from heel calluses and he had varus deformity.

In February and July 2007, VA treatment records showed the Veteran had pronation of the feet on a walking gait.  His calluses were minimal due to less walking.

In February and August 2008 VA treatment records, the Veteran was noted again to have a heel varus deformity and worn shoes in the lateral aspect of the heels.  He also had very thick calluses.  

In April and December 2009, VA treatment records show he had been seen for years for large heel calluses that were being trimmed down.  One of the records indicated he had no foot deformity; however, in light of the other records that do show deformity, the Veteran is given the benefit of the doubt as to having deformity.

Finally, the July 2010 X-ray studies of the feet showed that the Veteran had severe bilateral pes planus.

Although VA examinations were conducted during the course of the appeal, information was not obtained that relate specifically to the criteria for pes planus.  However, as noted, the treatment records provide sufficient information to suggest that the disability picture presented by the pes planus more closely resemble the criteria for severe pes planus.  

Thus, on this record, the service-connected bilateral foot disability warrants the assignment of a 30 percent evaluation under Code 5276 for the period prior to August 23, 2010.


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.

An increased rating of 30 percent prior to August 23, 2010 for the service-connected bilateral pes planus is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The Board finds that the VA examination of August 2010 is inadequate from the standpoint of determining whether a rating in excess of 30 percent is warranted for the service-connected bilateral pes planus.  

In the November 2009 remand, a VA examination was requested to address specific findings.  However, some of these findings were not discussed.

Further, the service-connected bilateral foot disability has been identified as pes planus.  As a consequence, the criteria for rating pes planus was not fully addressed by the examination findings.

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of any outstanding VA treatment records referable to the service-connected bilateral pes planus should be associated with the claims file.

2.  The RO should arrange for a VA examination to determine the severity of the service-connected bilateral pes planus.  The claims file should be made available to the examiner for review of all pertinent documents therein.  The examiner should conduct a thorough evaluation and report all pertinent findings regarding the Veteran's bilateral pes planus.  

In reporting the findings, the examiner should also comment on whether the pes planus is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo Achilles on manipulation, and note whether the disability is not improved by orthopedic shoes or appliances.  

3.  To help avoid future remand, the RO must ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,11 Vet. App. 268 (1998). 

4.  After completing all indicated development, the RO should readjudicate this claim for increase in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded with a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


